Beck, J.
L criminal appeal. Counsel for defendant insist that we cannot entertain jui’isdiction of the cause for the reason that no final judgment was rendered in the case by the court below, from which, alone, an appeal can be prosecuted in this court. The objection is raised both upon motion and in the argument upon the merits of the case: The position of counsel is well taken. "We have recently held that no appeal in a criminal case can be taken from an intermediate order, and that the statute provides for appeals to this court only from final judgments. The State v. Swearengen, 43 Iowa, 336. The same rule is applicable as well to appeals .prosecuted by the State as by the defendant. Code, § § 4521, 4522.
Other questions raised in the case, involving the regularity and sufficiency of the trial before eleven jurors, cannot be determined, as we cannot entertain jurisdiction of the case.
Appeal dismissed.